TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-98-00318-CR







George Garcia, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT


NO. 0975265, HONORABLE MIKE LYNCH, JUDGE PRESIDING






PER CURIAM

This is an appeal from a judgment of conviction for robbery.  Sentence was imposed
on May 5, 1998.  The deadline for either perfecting appeal or moving for a new trial was therefore
June 4, 1998.  Tex. R. App. P. 21.4, 26.2(a)(1).  Both a motion for new trial and notice of appeal
were filed on June 5, one day late.  Because the motion for new trial was not timely, it did not
serve to extend the time for filing the notice of appeal.  Tex. R. App. P. 26.2(a)(2).  No extension
of time for filing notice of appeal was requested.  Tex. R. App. P. 26.3.  There is no indication
that notice of appeal was properly mailed to the district clerk within the time prescribed by rule
26.2(a).  Tex. R. App. P. 9.2(b).  Under the circumstances, we lack jurisdiction to dispose of the
purported appeal in any manner other than by dismissing it for want of jurisdiction.  See Olivo v.
State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996).  But see Williams v. State, 957 S.W.2d 949 
(Tex. App.--Austin 1997, no pet.) (asking that Olivo be reexamined).

The appeal is dismissed.


Before Chief Justice Yeakel, Justices Jones and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:   September 11, 1998

Do Not Publish